Detailed Office Action
Drawings
The drawings are objected to because of a lack of clarity in the broken line disclosure. Specifically, the broken lines in fig. 9 showing interior portions of a backpack are not evenly spaced and dashed. For clarity, the broken lines must be amended for clarity and consistency with the broken line showing of the same subject matter in fig. 10.

    PNG
    media_image1.png
    241
    461
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d)  . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Specification
The Specification is objected to for the following reason/s:
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawings clearly and accurately. (MPEP 1503.01.II.) 
A. The title is inconsistent throughout the figure descriptions. 
B. The description of fig. 1 must read on the title used in the claim. 
C. The term [figure] must be replaced with –Fig.—for consistency with the drawings.  
D. For brevity, clarity and consistency the title must be removed from the descriptions of figs. 2-10 and be replaced with the term ---thereof;-- 
All occurrences of the inconsistent title must be cancelled from the figure descriptions. For example: 
--Fig. 1 is a front elevation view of the backpack with hooks and saddle bags showing our new design;
….
Fig. 9 is a front perspective closed interior view thereof; and
Fig. 10 is a front perspective open interior view thereof. --
Claim Rejection – 35 U.S.C. § 112(a)(b)
The claim is rejected under 35 U.S.C. 112 (a)(b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact appearance and scope of the claimed article have not been definitively described due to inconsistencies in the solid lines and surface shading showing claimed subject matter and a lack of clear and definite description of the broken lines. 
Features are shown in solid line and broken lines. Surface shading indicating claimed surfaces is not consistently applied. The descriptive statement lacks clarity. 
One of skill in the art must necessarily resort to conjecture in order to determine the claimed subject matter. 
A. The interior portions of the backpack shown in fig. 9 are not consistent with fig. 10. Subject matter has not been consistently shaded to consistently show the claimed surfaces, if any. Additionally, the lines in fig. 9 are jagged and uneven which is in contrast to the same lines shown as smooth in fig. 10. Based on 

    PNG
    media_image2.png
    788
    1221
    media_image2.png
    Greyscale

B. It’s unclear if the portions that resemble zipper track are claimed. These portions are shown in broken line with no surface shading. However, these portions are shown throughout the views in solid line on the edges. It’s unclear if they are claimed or not. See the examples taken from figs. 1 and 2 of these portions that are inconsistently shown throughout the views. See below.

    PNG
    media_image3.png
    862
    1405
    media_image3.png
    Greyscale

C. The “net” structured pockets on the sides of the backpack are shown in both solid and broken lines throughout the figures. It’s unclear what portions of these pockets are claimed subject matter or if they form no part thereof. See the arrows below.

    PNG
    media_image4.png
    1616
    1383
    media_image4.png
    Greyscale

The Examiner has attempted to identify all of the inconsistencies in the solid line showing of the claim and the surface shading describing claimed surfaces and features. Applicant is cautioned that additional inconsistencies may exist and must be amended in any response that is submitted.
It is critical that the drawings clearly and definitely show the claimed surfaces and subject matter. To that end, the figures must consistently show the subject matter you intend to claim in solid line and with consistently applied surface shading. Any inconsistency in the identification of claimed subject matter may necessitate a final claim rejection under 35 USC 112(a).
D. The descriptive statement doesn’t clearly describe all of the types of broken lines shown in the drawings. Without a clear understanding of the meaning of the different types of broken lines, the scope of the claim is unclear. Some broken lines are shown on claimed surfaces. These broken lines may be stitching which may or may not form a part of the claim. Other broken lines are shown on surfaces that have no surface shading and are understood, based on the specification, to depict various components that form no part of the claim. However, portions of these components, namely the zipper track portions and pockets, are also shown in solid line from different angles. The scope of the claim is not exactly shown and described. For example:

    PNG
    media_image5.png
    460
    532
    media_image5.png
    Greyscale

It may be possible to overcome this portion of the rejection by amending the descriptive statement with the following descriptive statement (or similar):
--The broken lines adjacent and inside of unshaded surfaces depict portions of the backpack with hooks and saddle bags and form no part of the claim. The broken lines on surfaces with surface shading depict stitching and form no part of the claim. –
The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e. new matter), either by the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not shown in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.  
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. 

Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a)(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-270-3536.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L WATKINS/Examiner, Art Unit 2915